Citation Nr: 1600483	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  10-13 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a disability manifested by dizziness.

2.  Whether new and material evidence has been received to reopen the matter of service connection for depression.

3.  Whether new and material evidence has been received to reopen the matter of service connection for a seizure disorder.

4.  Whether new and material evidence has been received to reopen the matter of service connection for a traumatic brain injury (TBI).

5.  Entitlement to a rating in excess of 50 percent for tension headaches on an extraschedular basis.

6.  Entitlement to increased ratings for bilateral hearing loss, currently assigned "staged" ratings of 0 percent prior to November 1, 2013 and 50 percent from that date, to include consideration of whether an effective date earlier than November 1, 2013 is warranted for the 50 percent rating.

7.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

J. Chapman


INTRODUCTION

The Veteran served on active duty from September 1973 to August 1977.  These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2009 and October 2014 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  In January 2014 correspondence, the Veteran withdrew his request for a Board hearing.   In March 2015, the RO assigned a staged increased rating of 50 percent for the Veteran's service-connected bilateral hearing loss, effective November 1, 2013. 

The Board notes that in August 2015, the Veteran's attorney filed a motion for an extension of time to submit additional evidence.  In October 2015, this motion was granted by the undersigned; however, the Board notes that prior to the motion being granted, in September 2015 correspondence, the Veteran's attorney indicated that all additional evidence had been submitted and the Veteran waived any remaining time.  The attorney requested that the case be forwarded to the Board for a decision.  

The issues of service connection for dizziness, service connection for a seizure disorder and TBI (on de novo review), an extraschedular rating for tension headaches, an increased rating for bilateral hearing loss (to include on an extraschedular basis), and a TDIU rating are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran did not appeal a July 2010 rating decision which continued a denial of service connection for depression, finding generally that no new and material evidence had been submitted to show that the Veteran's depression was related to his service or to his service-connected tension headaches.

2.  Evidence received since the July 2010 rating decision, including a September 2015 mental status examination and opinion from a private provider, relates to the previously unestablished elements of whether the Veteran has depression that is attributable to his service (and specifically to service-connected disabilities).

3.  The Veteran did not appeal a June 2007 rating decision which denied service connection for a seizure disorder, finding generally that a seizure disorder was not shown to be related to a head injury in service.

4.  Evidence received since the June 2007 rating decision, including the Veteran's statements relating his seizure disorder to his service-connected headaches and an August 2010 statement from a private physician indicating that the Veteran's seizures could be provoked by his service-connected headaches, relates to the previously unestablished elements of whether the Veteran has a seizure disorder that is attributable to his service (and specifically to service-connected disability).

5.  The Veteran did not appeal a June 2007 rating decision which denied service connection for a TBI (claimed as a head injury), finding generally that the Veteran was not shown to have had a TBI while in service.

6.  Evidence received since the June 2007 rating decision, including a VA examination report diagnosing a TBI, relates to the previously unestablished elements of whether the Veteran has a TBI that is attributable to his service.

7.  The Veteran's depression is reasonably shown to be related to his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The July 2010 rating decision denying service connection for depression is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim for service connection for depression.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The June 2007 rating decision denying service connection for a seizure disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2015).

4.  New and material evidence has been received to reopen the claim for service connection for a seizure disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R.        § 3.156 (2015).

5.  The June 2007 rating decision denying service connection for a TBI (head injury) is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2015).

6.  New and material evidence has been received to reopen the claim for service connection for a TBI.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

7.  Service connection for depression is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

In light of the fully favorable determination regarding the claims to reopen the matters of service connection for depression, a seizure disorder and a TBI, and the claim seeking service connection for depression (de novo), no further discussion of compliance with VA's duty to notify and assist regarding these matters is necessary.  

Service Connection - Depression

The Veteran contends that he has depression due to his service-connected disabilities.

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 U.S.C.A. §  3.310(a).  Establishing service connection on a secondary basis requires evidence of (1) a  current chronic disability for which service connection is sought; (2) an already service-connected disability; and (3) that the disability for which service connection is sought was either (a) caused or (b) aggravated by the already  service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

It is not in dispute that the Veteran has depression.  VA treatment records note an Axis I diagnosis of depression and depressive disorder was shown to be diagnosed on a September 2015 mental disorders evaluation by a private provider.  It is also not in dispute that the Veteran is currently service connected for bilateral hearing loss, tinnitus, and tension headaches.  What remains to be established is whether his depression is related to his service-connected disabilities.
  
In March 2010, a VA provider noted that "it is well know[n] that chronic medical conditions can contribute to depression."  In September 2015, a private provider evaluated the Veteran, reviewed the record, and opined that his service-connected bilateral hearing loss, tinnitus, and headache disabilities have caused his depressive disorder.  The provider explained that the Veteran reported having difficulty communicating with others, which causes him to isolate and be depressed.  The provider also noted that the Veteran reported having frequent headaches requiring him to be in a dark, quiet room.  In support of her opinion, the provider cited several medical journal articles, which indicated, in part, that there is a connection between hearing loss and/or headaches and depression.  As this licensed psychologist cited to the factual record and included a detailed rationale citing to medical literature in support of the opinion, the Board finds it to be of substantial probative value.

The Board is aware that a June 2014 VA examiner did not find the Veteran to have an Axis I diagnosis of depression finding there was no pathology to render a diagnosis.  The Board finds, however, that the evidence of record is at least in equipoise with regard to whether such a diagnosis exists.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time of the claim or during the pendency of that claim).  Thus, resolving all doubt in the Veteran's favor, service connection for depression is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

The appeal to reopen the claims for service connection for depression, a seizure disorder, and a TBI is granted.

The appeal seeking service connection for depression is granted.



REMAND

The Veteran contends that he suffers from the residuals of a TBI incurred in service after falling backward and hitting his head while playing basketball.  In May 2014, the Veteran underwent a VA examination for TBI and a TBI was diagnosed.  However, the examiner did not provide a medical opinion.  A subsequent examination request from the AOJ indicates that a medical opinion was requested; however, a review of the record reflects that such development was not completed.  Accordingly, further development is required.

The Veteran also contends that he has a seizure disorder due to a head injury in service or alternatively due to his service-connected headache disability.  In August 2010, a private physician submitted a statement indicating that she has treated the Veteran for both migraine headaches and a seizure disorder and that in her opinion, certain stressors can provoke a seizure in someone with a seizure disorder.  She stated that "it is possible that [the Veteran's] severe headaches can be a stressor that can provoke his seizures.  On April 2014 VA examination, tonic clonic seizures or grand mal seizures were diagnosed.  The examiner opined that the Veteran's seizure disorder was directly unrelated to his service and unrelated to his service-connected headaches due to the absence of documented migraines or a head injury during military service.  In a March 2015 supplemental medical opinion, a VA provider opined that the Veteran's seizure disorder was not related to his service-connected headaches due primarily to the temporal relationship (i.e., that onset of his seizure condition was approximately 21 years after the reported headache condition started).  The Board finds that the opinions of record are inadequate for rating purposes.  In this regard, the August 2010 private medical opinion indicates only that a relationship is possible.  The April 2014 VA examiner's opinion failed to provide an opinion as to whether the Veteran's headache disability may have aggravated his seizure disorder.  Similarly, the March 2015 VA opinion did not address the concept of aggravation.  For these reasons, an adequate supplemental medical opinion is required.

The Veteran further alleges that he has a disability manifested by dizziness due to service, to include due to his service-connected headaches and/or due to side-effects from the medications he takes for service-connected disabilities.  A review of the record reflects assessments of vertigo, syncope, and vestibular dysfunction.  These records also reflect that the Veteran has consistently reported having dizzy spells associated with his headaches and/or his medications.  Based on this information, the Board finds that a VA examination to obtain a medical opinion regarding the etiology of any currently diagnosed disability manifested by dizziness is warranted.

The claim seeking a TDIU rating is inextricably intertwined with the claims seeking service connection for a seizure disorder and a TBI and with the claims seeking increased ratings for bilateral hearing loss and an extraschedular rating for tension headaches, and consideration of the TDIU claim must be deferred pending resolution of those claims.

Regarding the Veteran's TDIU claim, however, he contends that he is unable to work due to his service-connected disabilities.  He is currently service-connected for bilateral hearing loss, tinnitus, tension headaches (and now depression; see the decision above).  The combined schedular rating is 80 percent.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

As the Veteran's bilateral hearing loss and tension headaches are each rated 50 percent and his combined rating is 80 percent, he meets the percentage requirements for TDIU in 38 C.F.R. § 4.16(a).  The question remaining is whether the Veteran's service-connected disabilities render him incapable of participating in substantially gainful occupation.  In order to make this determination, the Board finds that additional development is required to assess the functional impairment imposed by the Veteran's service-connected disabilities.  In this regard, the Board finds that a medical opinion is warranted.

Regarding the matters of bilateral hearing loss and tension headaches, the Veteran has alleged that these disabilities are more severe than are currently reflected by the ratings assigned.  He has specifically indicated that such contribute to him being unable to work.  On April 2014 VA audiological examination, the examiner noted that the Veteran reported impairment with performing daily activities such as listening for directions on how to perform duties, hearing, and communicating with people.  On July 2014 VA headaches examination, the examiner noted that the Veteran's headaches would impact his occupational functioning.  On November 2013 VA headaches examination, the examiner indicates that the Veteran has been out of work since 2006 due in part to his headaches.  As these reports indicate potentially marked interference with employment, the Board finds that a remand is required for referral to VA's Director of Compensation Service for extraschedular consideration.

Accordingly, the case is REMANDED for the following actions:

1.  Secure for the record copies of any (and all) updated clinical records of any VA and/or private treatment the Veteran has received regarding the claimed disabilities remaining on appeal.

2.  Then arrange for a supplementary medical opinion (with an examination only if deemed necessary by the opinion provider) to determine the nature and likely etiology of the Veteran's TBI.  His entire record should be reviewed by the provider.  Following review of the record, including this remand, the provider should respond to the following:

(a)  Is it at least as likely as not (a 50% or greater probability) that the Veteran has a TBI (or residuals from a TBI) due to service, and specifically due to a head injury incurred therein?

(b)  More specifically, is falling back and hitting one's head in service consistent with later findings shown on radiographic imaging and the Veteran's current diagnosis/symptomatology?

(c)  Considering the radiographic findings on February 2007 imaging suggesting that the Veteran may have had an old left zygomatic arch fracture, is it likely that the Veteran has had more than one head injury?

The opinion provider should consider and discuss, as necessary, the following:

* The Veteran contends that he sustained a head injury in service in 1976 (while serving in Germany) after he was tackled while playing basketball and fell back hitting his head on the bleachers. 
* His service treatment records are silent for any notation, complaint, or treatment for a head injury.
* At separation from service, the Veteran specifically denied having had a head injury.
* Postservice treatment records reflect treatment for headaches during service (in May 1977) and since service beginning in 1978.  [The Board notes that the Veteran is service-connected for headaches.]
* Postservice treatment records note a medical history of a head injury/TBI in 1976.
* A July 1981 head CT scan was noted to be entirely within normal limits.
* An August 1991 head CT scan indicates an impression of chronic encephalomalacia consistent with previous infarction or trauma in the postero-inferior left parietal cortex.
* In a November 1998 statement, a private neurologist indicates that the Veteran has had headaches dating back to an accident in 1976 with an injury to the left side of his head (which the provider notes is shown on MRI).  
* A February 2007 head CT scan indicates an impression of an old left parietal contusion and old left parietal healed skull fracture.  No acute abnormalities were seen.  It is also noted that there is a suggestion of an old left zygomatic arch fracture.

The opinion provider must explain the rationale for any opinions given.

3.  Then arrange for a supplementary medical opinion (with an examination only if deemed necessary by the opinion provider) by an appropriate provider to determine the nature and likely etiology of the Veteran's seizure disorder.  His entire record should be reviewed by the provider.  Following review of the record, including this remand, the provider should respond to the following:

(a)  Is it at least as likely as not (a 50% or greater probability) that the Veteran's seizure disorder was incurred in/caused by his service, to include due to a head injury therein?

(b)  If the seizure disorder is found to be directly unrelated to the Veteran's service, is it at least as likely as not (a 50% or greater probability) that it was caused or permanently aggravated beyond the natural progression of the disease by his service-connected headaches?  

The examiner is advised that if service connection for a TBI is granted based on the development ordered above, an opinion should also be provided as to whether the Veteran's seizure disorder is caused or aggravated by a TBI.

The opinion provider must explain the rationale for any opinions given.

4.  Then schedule the Veteran for an examination to address the existence, nature, and likely etiology of any disability manifested by dizziness.  Following examination of the Veteran and review of his record, the examiner should respond to the following:

(a)  Does the Veteran have a current disability manifested by dizziness?  The examiner should address the notations in the record of vertigo, syncope, and vestibular dysfunction.

(b)  If so, is such disability at least as likely as not (a 50% or greater probability) related to his service?

(c)  If the examiner finds that the Veteran's disability manifested by dizziness is unrelated directly to his service, is it at least as likely as not (a 50% or greater probability) that the diagnosed entity was caused or permanently aggravated beyond the natural progression of the disease by the Veteran's service-connected headaches and/or by the medications used to treat his service-connected disabilities (bilateral hearing loss, tinnitus, tension headaches, and depression).

The examiner is advised that if service connection for a seizure disorder and/or a TBI is granted based on the development ordered above, an opinion should also be provided as to whether any disability manifested by dizziness diagnosed is caused or aggravated by a seizure disorder/a TBI.

The examiner must explain the rationale for any opinions given.

5.  Thereafter, arrange for an appropriate VA opinion provider to provide a medical opinion as to the functional impairment caused by the Veteran's service-connected disabilities (bilateral hearing loss, tinnitus, tension headaches, and depression).  Should the development ordered above establish service connection for a seizure disorder/a disability manifested by dizziness/a TBI, the opinion provider should also consider the functional impairment caused by these disabilities.  Any examinations deemed necessary in order for the opinion provider to provide this opinion should be ordered.

In proffering this opinion, the provider should review the record and address the functional limitations due to his service-connected disabilities, individually and jointly, as they may relate to his ability to function in a work setting and to perform work tasks such as walking, standing, and sedentary tasks, but not due to his age or any impairment caused by nonservice-connected disabilities.

The opinion provider is advised that the Veteran reports last having worked as a truck driver until he contends he became too disabled to work in August 2006.  He is also shown to have worked as a nursing assistant/escort.  He reports completing one year of high school.

A complete rationale for all opinions must be provided, to include discussion of the private medical evidence suggesting that the Veteran is precluded from working due to his service-connected disabilities (September 2015 medical opinion from Dr. R.A.; September 2015 medical opinion from psychologist H.H.G.; and September 2015 vocational opinion from S.B.).

6.  Refer the matters of increased ratings for bilateral hearing loss and tension headaches to the Director of Compensation and Pension for a determination as to whether the Veteran is entitled to assignment of an extraschedular rating for bilateral hearing loss and/or tension headaches in accordance with the provisions of 38 C.F.R. § 3.321(b).  The AOJ should include a full statement of all factors having a bearing on these issues.

7.  Thereafter, review the record and readjudicate the claims remaining on appeal, to include the matter of increased ratings for bilateral hearing loss on both a schedular and extraschedular basis and the matter of an increased rating for tension headaches on an extraschedular basis.  If any remains denied, issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


